                                          Case 3:21-cv-02450-WHO Document 70 Filed 07/05/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7                                NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9    WISK AERO LLC,                                    Case No. 21-cv-02450-WHO
                                                       Plaintiff,
                                  10
                                                                                          ORDER REGARDING DISCOVERY
                                                v.                                        DISPUTE
                                  11

                                  12    ARCHER AVIATION INC.,                             Re: Dkt. No. 69
Northern District of California
 United States District Court




                                                       Defendant.
                                  13

                                  14          Currently before the Court is the dispute between third-party Dr. Jing Xue (joined by his

                                  15   employer and the defendant here Archer Aviation, Inc., “Archer”) and Plaintiff Wisk Aero LLC

                                  16   (“Wisk”).

                                  17          Dr. Xue and Archer contend that Wisk should be required to produce to Dr. Xue and his

                                  18   criminal defense counsel confidential documents Wisk produced to Archer in this action regarding

                                  19   Wisk’s communications with and local, state, and federal law enforcement agencies that pertain to

                                  20   Dr. Xue. Dr. Xue and Archer argue that production of these documents should be required prior to

                                  21   Xue’s deposition in this case so that Xue and his criminal defense counsel can make an informed

                                  22   decision as to whether, if so to what extent, Xue should assert his Fifth Amendment privilege at

                                  23   that deposition and so Xue and his criminal defense counsel can examine the potential relevance

                                  24   of those communications to the ongoing federal criminal investigation.

                                  25          The motion for production is DENIED. With respect to the deposition in this case, Dr.

                                  26   Xue’s own knowledge of his conduct and actions are sufficient to allow him and his counsel to

                                  27   make an informed decision as to whether, and if so to what extent, he should invoke his Fifth

                                  28   Amendment rights. Neither side cites any apposite case or rule in support of their position and
                                          Case 3:21-cv-02450-WHO Document 70 Filed 07/05/21 Page 2 of 2




                                   1   based on the record to date, I see no justification that would merit production of these records prior

                                   2   to Dr. Xue’s deposition.

                                   3

                                   4          IT IS SO ORDERED.

                                   5   Dated: July 5, 2021

                                   6

                                   7
                                                                                                    William H. Orrick
                                   8                                                                United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
